Exhibit 10.3

VOTING AGREEMENT

VOTING AGREEMENT (this “Agreement”), dated as of November 12, 2013, by and among
the investment entities managed or advised by Senator Investment Group LP, a
Delaware limited partnership, as set forth on the signature pages hereto (each,
a “Backstop Investor” and collectively, the “Backstop Investors”), and Michael
Baumann (the “Shareholder”). Each of the Backstop Investors and the Shareholder
is referred to as a “party” and collectively as the “parties.” Capitalized terms
used but not defined in this Agreement have the meanings ascribed to them in the
Purchase Agreement (defined below).

RECITALS

A. As of the date hereof, the Shareholder is the record and beneficial owner of
such number of shares of common stock (the “Common Stock”), par value $0.01, of
Trade Street Residential, Inc. (the “Company”), as set forth opposite its name
on Schedule I hereto (“Company Shares”, and together with any other Company
Shares owned or acquired (including, after the date hereof) by the Shareholder,
being collectively referred to herein as the “Shareholder Shares”).

B. The Company intends to launch a rights offering (the “Rights Offering”)
pursuant to which the Company is distributing at no charge to the holders of
Common Stock transferable subscription rights to purchase shares of Common Stock
at a specified cash subscription price per whole share.

C. In connection with the Rights Offering, the Company intends to enter into a
standby purchase agreement (the “Standby Purchase Agreement”) with the Backstop
Investors, pursuant to which the Backstop Investors have committed to purchase
from the Company, subject to the terms and conditions of the Standby Purchase
Agreement, at the Rights Offering subscription price, all of the unsubscribed
shares of Common Stock in the Rights Offering (minus the aggregate dollar value
of the Management Purchase Commitment (as defined below)) such that the gross
proceeds to the Company from the sale of shares of Common Stock in the Rights
Offering will be $100.0 million. This commitment by the Backstop Investors is
referred to as the “Backstop Commitment.”

D. In addition, the Backstop Investors have agreed to purchase $50.0 million of
Common Stock in addition to shares of Common Stock purchased pursuant to the
Backstop Commitment, which is referred to as the “Additional Commitment.”

E. In connection with the Backstop Commitment and pursuant to the Standby
Purchase Agreement, the Company has agreed to enter into a stockholders’
agreement with the Backstop Investors (the “Stockholders Agreement”), pursuant
to which the Backstop Investors will be granted, among other rights, certain
board designation rights, negative control rights and a right to seek liquidity
with respect to the shares of Common Stock it owns.

F. The proposed adoption of the Backstop Commitment, the Additional Commitment
and the Stockholders Agreement by the shareholders of the Company are
collectively referred to as the “Proposals.”



--------------------------------------------------------------------------------

G. As a condition to the Backstop Commitment and the Additional Commitment, the
Company’s Chairman and Chief Executive Officer, Michael Baumann, and
Vice-Chairman and President, David Levin, have agreed to purchase shares of
Common Stock that are subject to their basic subscription right at the
subscription price of the Rights Offering for an aggregate commitment based on
the number of Common Stock that each individual owns as of the record date (the
“Management Purchase Commitment” and together with the Standby Purchase
Agreement, the Stockholders Agreement or any other agreement, document,
certificate or other instrument delivered in connection with the transactions
contemplated hereby and thereby, the “Transaction Documents”), pursuant to a
purchase agreement to be concurrently executed with this Agreement.

H. As a condition to their willingness to enter into the Standby Purchase
Agreement, the Backstop Investors have required that the Shareholder enter into
this Agreement.

I. The Backstop Investors have asked for the Shareholder to vote in favor of, or
consent to, the Proposals and the other transactions contemplated by the Standby
Purchase Agreement and to enter into this Agreement, and the Shareholder has
agreed, subject to the terms hereof, to vote in favor of, or give its consent
to, the Proposals and is willing to enter into this Agreement.

AGREEMENT

In consideration of the foregoing and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties, intending
to be legally bound, agree as follows:

1. Agreements of the Shareholder.

(a) Voting. From the date hereof until any termination of this Agreement in
accordance with its terms, at any annual, special or other meeting of the
shareholders of the Company, however called (or any action by written consent in
lieu of a meeting) or any adjournment thereof, the Shareholder shall vote all of
its Shareholder Shares (or cause them to be voted), in person or by proxy, or,
as applicable, execute written consents in respect thereof, (i) in favor of the
Proposals and the other transactions contemplated by the Transaction Documents,
(ii) against any action or agreement (including, without limitation, any
amendment of any agreement) that would result in a breach of any representation,
warranty, covenant, agreement or other obligation of the Company in any of the
Transaction Documents, or of the Shareholder contained in this Agreement,
(iii) unless the Standby Purchase Agreement is previously terminated in
accordance with its terms, against any Acquisition Transaction and against any
other action, agreement or transaction that is intended, or could reasonably be
expected to impede, interfere with, delay, postpone, discourage, frustrate the
purposes of or adversely affect the Rights Offering, the Proposals or the other
transactions contemplated by the Transaction Documents or this Agreement or the
performance by the Company of its obligations under the Transaction Documents or
by the Shareholder of its obligations under this Agreement, and (iv) in favor of
any adjournment or postponement of the annual, special or other meeting of the
shareholders recommended by the Board of Directors of the Company if there are
not sufficient votes for adoption of the

 

2



--------------------------------------------------------------------------------

Proposals on the date on which such meeting is initially held or scheduled, as
applicable. Any such vote shall be cast, or consent shall be given, as
applicable, by the Shareholder in accordance with such procedures relating
thereto so as to ensure that it is duly counted, including for purposes of
determining that a quorum is present and for purposes of recording the results
of such vote or consent.

(b) Restriction on Transfer; Proxies; Non-Interference; etc. From the date
hereof until any termination of this Agreement in accordance with its terms, the
Shareholder shall not directly or indirectly (i) offer, sell, transfer, tender,
give, hypothecate, pledge, encumber, assign or otherwise dispose of, or enter
into any contract, option or other arrangement or understanding with respect to
the offer, sale, transfer, tender, gift, hypothecation, pledge, encumbrance,
assignment or other disposition of, or grant a proxy or power of attorney with
respect to, or create or permit to exist any security interest, lien, claim,
pledge, option, right of first refusal, agreement, limitation on such
Shareholder’s voting rights, charge or other encumbrance of any nature
whatsoever (“Encumbrance”) with respect to any of its Shareholder Shares (or any
right, title or interest thereto or therein), (ii) deposit any of its
Shareholder Shares into a voting trust or grant any proxies or enter into a
voting agreement, power of attorney or voting trust with respect to any of its
Shareholder Shares, (iii) take any action that would make any representation or
warranty of the Shareholder set forth in this Agreement untrue or incorrect or
have the effect of preventing, disabling or delaying the Shareholder from
performing any of its obligations under this Agreement or (iv) agree (whether or
not in writing) to take any of the actions referred to in the foregoing clauses
(i), (ii) or (iii) of this Section 1(b). Notwithstanding the foregoing, the
Shareholder may make transfers of its Shareholder Shares by will, gift,
operation of Laws, for estate planning purposes, to an affiliate of the
Shareholder or to another shareholder of the Company, in each case, in which the
transferee (other than another Shareholder, for whom such transferred Company
Shares shall constitute additional Shareholder Shares of the Shareholder to whom
such Company Shares were transferred) agrees to be bound by all terms of this
Agreement pursuant to a written agreement in a form reasonably satisfactory to
the Backstop Investors that the transferee shall be bound by, and the
Shareholder Shares so transferred, assigned or sold shall remain subject to this
Agreement.

(c) Information for Proxy Statement; Publication. The Shareholder hereby
authorizes the Company to publish and disclose, in the registration statement
related to the Rights Offering, the proxy statement related to the Proposals and
any other filing with the SEC or other governmental authority in connection with
the Rights Offering or the Proposals, or the transactions contemplated by the
Transaction Documents, the Shareholder’s identity and ownership of Shareholder
Shares and the nature of the Shareholder’s commitments, arrangements and
understandings under this Agreement. The Shareholder represents and warrants to
each Backstop Investor that none of the information relating to the Shareholder
and his, her or its affiliates provided in writing by or on behalf of the
Shareholder or his, her or its affiliates specifically for inclusion in any such
filing will, at the time that such filing is first made or distributed, contain
any untrue statement of a material fact or omit to state any material fact
required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading. The Shareholder shall not issue any press release or make any other
public statement with respect to this Agreement, the Rights Offering, the
Proposals or the other transactions contemplated by the

 

3



--------------------------------------------------------------------------------

Transaction Documents, without the prior written consent of the Backstop
Investors and the Company, except as may be required by applicable Law
(including as may be required for the Shareholder to comply with its obligations
under the Exchange Act) and in case any such requirement under applicable Law
arises, after giving the Backstop Investors and the Company reasonable
opportunity to comment on any such press release or statement and including all
reasonably requested comments of the Backstop Investors and the Company,
provided that the ultimate discretion whether or not to include any such
comments shall remain with the Shareholder and provided that the Shareholder
shall not disclose the identity of the Backstop Investors.

(d) Proxy. The Shareholder hereby irrevocably appoints as its proxy and
attorney-in-fact, the Company or its designee to vote or execute written
consents with respect to the Shareholder Shares in accordance with Section 1(a)
and, in the discretion of the Company or its designee, with respect to any
proposed postponements or adjournments of any annual or special meetings of the
stockholders of the Company at which any of the matters described in
Section 1(a) is to be considered. This proxy is coupled with an interest, was
given to secure the obligations of the Shareholder under Section 1(a), was given
as an additional inducement for the Backstop Investors to enter into the
Transaction Documents and shall be irrevocable, and the Shareholder shall take
such further action or execute such other instruments as may be necessary to
effectuate the intent of this proxy and hereby revokes any proxy previously
granted by the Shareholder with respect to the Shareholder Shares. The power of
attorney granted by the Shareholder herein is a durable power of attorney and
shall survive the dissolution, bankruptcy, death or incapacity of the
Shareholder. The Company may terminate this proxy with respect to the
Shareholder at any time at its sole election by written notice provided to the
Shareholder.

2. Representations and Warranties of the Shareholder. The Shareholder hereby
represents and warrants to each Backstop Investor as follows:

(a) Authority. The Shareholder has all necessary legal capacity, power and
authority to execute and deliver this Agreement and to perform the Shareholder’s
obligations under this Agreement. This Agreement has been duly executed and
delivered by the Shareholder and, assuming due and valid authorization,
execution and delivery hereof by the Backstop Investors, constitutes a valid and
binding obligation of the Shareholder, enforceable against the Shareholder in
accordance with its terms, subject to (i) laws of general application relating
to bankruptcy, insolvency and the relief of debtors, and (ii) rules of law
governing specific performance, injunctive relief and other equitable remedies.

(b) Consents and Approvals; No Violations. Other than filings under the Exchange
Act, no notices, reports or other filings are required to be made by the
Shareholder with, nor are any consents, registrations, approvals, permits or
authorizations required to be obtained by the Shareholder from, any governmental
authority or any other Person or entity, in connection with the execution and
delivery of this Agreement by the Shareholder. The execution, delivery and
performance of this Agreement by the Shareholder does not, and the consummation
by the Shareholder of the transactions contemplated hereby will not (i) conflict
with or violate any federal, state or local law, statute, ordinance, rule,
regulation, order, judgment or decree applicable to such Shareholder or by which
the Company Shares are bound or affected or (ii) result in a violation or breach
of, or constitute (with or without due

 

4



--------------------------------------------------------------------------------

notice or lapse of time or both) a default (or give rise to any right of
termination, cancellation, modification or acceleration) (whether after the
giving of a notice or the passage of time of both) under any contract to which
the Shareholder is a party or which is binding on the Shareholder or the
Shareholder’s assets or properties and will not result in the creation of any
lien or any encumbrance on any of the assets or properties of the Shareholder,
including, without limitation, on the Company Shares.

(c) Ownership of Shares. The Shareholder owns, beneficially and of record, all
of its Company Shares, and is entitled to vote, without restriction, on all
matters brought before holders of capital stock of the Company. The Shareholder
owns all of its Company Shares free and clear of any proxy, voting restriction,
adverse claim, security interest, pledge, option, right of first refusal,
agreement, limitation on such Shareholder’s voting rights, lien, charge or other
encumbrance of any nature whatsoever (other than proxies and restrictions in
favor of the Company pursuant to this Agreement and transfer restrictions under
the applicable securities Laws). Without limiting the foregoing, except for
proxies and restrictions in favor of the Company pursuant to this Agreement and
transfer restrictions under applicable securities Laws, the Shareholder has sole
voting power and sole power of disposition with respect to all of its Company
Shares, with no restrictions on the Shareholder’s rights of voting or
disposition pertaining thereto and no Person other than the Shareholder has any
right to direct or approve the voting or disposition of any of its Company
Shares. As of the date hereof, the Shareholder does not own, beneficially or of
record, any voting securities of the Company other than the Company Shares which
constitute its Shareholder Shares.

(d) Brokers. No broker, investment banker, financial advisor or other Person is
entitled to any broker’s, finder’s, financial advisor’s or other similar fee or
commission that is payable by the Company or any of its subsidiaries in
connection with the Rights Offering, the Proposals or the other transactions
contemplated by the Transaction Documents based upon arrangements made by or on
behalf of the Shareholder.

3. Company Cooperation. The Company hereby covenants and agrees that it will
not, and the Shareholder irrevocably and unconditionally acknowledges and agrees
that the Company will not (and waives any rights against the Company in relation
thereto), recognize any Encumbrance or agreement on any of the Shareholder
Shares subject to this Agreement unless the provisions of Section 1(b) have been
complied with.

4. Termination. This Agreement shall terminate on the first to occur of (a) in
respect of the Shareholder, the mutual written agreement of the Backstop
Investors and the Shareholder, (b) the termination of the Standby Purchase
Agreement in accordance with its terms or (c) the time the Company obtains the
required approval of its shareholders of the Proposals and the Transaction
Documents and all of the transactions contemplated hereby and thereby.
Notwithstanding the foregoing, (x) nothing herein shall relieve any party from
liability for any breach of this Agreement, and (y) the provisions of this
Section 4 and Section 5 of the Agreement shall survive any termination of this
Agreement.

 

5



--------------------------------------------------------------------------------

5. Miscellaneous.

(a) Expenses. Except as otherwise expressly provided in this Agreement, all
costs and expenses incurred in connection with the transactions contemplated by
this Agreement shall be paid by the party incurring such costs and expenses.

(b) Additional Shares. Until any termination of this Agreement in accordance
with its terms, the Shareholder shall promptly notify the Company and the
Backstop Investors of the number of Company Shares, if any, as to which the
Shareholder acquires record or beneficial ownership after the date hereof. Any
Company Shares as to which a Shareholder acquires record or beneficial ownership
after the date hereof and prior to termination of this Agreement shall be
Shareholder Shares of the Shareholder for purposes of this Agreement. Without
limiting the foregoing, in the event of any share split, share dividend or other
change in the capital structure of the Company affecting the Company Shares, the
number of Company Shares constituting Shareholder Shares shall be adjusted
appropriately and this Agreement and the obligations hereunder shall attach to
any additional shares of Company Shares or other voting securities of the
Company issued to the Shareholder in connection therewith.

(c) Definition of “Beneficial Ownership”. For purposes of this Agreement,
“beneficial ownership” with respect to (or to “own beneficially”) any securities
shall mean having “beneficial ownership” of such securities (as determined
pursuant to Rule 13d-3 under the Exchange Act), including pursuant to any
agreement, arrangement or understanding, whether or not in writing.

(d) Further Assurances. From time to time, at the reasonable request of the
Backstop Investors and without further consideration, the Shareholder shall
execute and deliver such additional documents and take all such further action
as may be reasonably required to consummate and make effective, in the most
expeditious manner practicable, the transactions contemplated by this Agreement.

(e) Entire Agreement; No Third Party Beneficiaries. This Agreement constitutes
the entire agreement, and supersedes all prior agreements and understandings,
both written and oral, among the parties, or any of them, with respect to the
subject matter hereof. This Agreement is not intended to and shall not confer
upon any Person other than the parties any rights hereunder.

(f) Assignment; Binding Effect. Neither this Agreement nor any of the rights,
interests or obligations hereunder shall be assigned by any of the parties
(whether by operation of law or otherwise) without the prior written consent of
the other parties, except that the Backstop Investors may assign its rights and
interests hereunder to any of its subsidiaries or to any entity that will
acquire any or all of any of the Backstop Investors’ assets by merger, stock
purchase, asset purchase or otherwise. Subject to the preceding sentence, this
Agreement shall be binding upon and shall inure to the benefit of the parties
and their respective successors and permitted assigns. Any purported assignment
not permitted under this Section 5(f) shall be null and void.

 

6



--------------------------------------------------------------------------------

(g) Amendments; Waiver. This Agreement may not be amended or supplemented,
except by a written agreement executed by the parties. Any party may (A) waive
any inaccuracies in the representations and warranties of any other party or
extend the time for the performance of any of the obligations or acts of any
other party or (B) waive compliance by the other party with any of the
agreements contained herein. Notwithstanding the foregoing, no failure or delay
by any party hereto in exercising any right hereunder shall operate as a waiver
thereof nor shall any single or partial exercise thereof preclude any other or
further exercise thereof or the exercise of any other right hereunder. Any
agreement on the part of a party to any such extension or waiver shall be valid
only if set forth in an instrument in writing signed on behalf of such party.

(h) Severability. If any term or other provision of this Agreement is determined
by a court of competent jurisdiction to be invalid, illegal or incapable of
being enforced by any rule of law or public policy, all other terms, provisions
and conditions of this Agreement shall nevertheless remain in full force and
effect. Upon such determination that any term or other provision is invalid,
illegal or incapable of being enforced, the parties hereto shall negotiate in
good faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible to the fullest extent permitted by applicable Law
in an acceptable manner to the end that the transactions contemplated hereby are
fulfilled to the extent possible.

(i) No Ownership Interest. Nothing contained in this Agreement shall be deemed
to vest in any Backstop Investor any direct or indirect ownership or incidence
of ownership of or with respect to any Shareholder Shares. All rights, ownership
and economic benefits of and relating to the Shareholder Shares shall remain
vested in and belong to the applicable Shareholder, and the Backstop Investors
shall have any authority to exercise any power or authority to direct
Shareholder in the voting of any of the Shareholder Shares, except as otherwise
specifically provided herein, or in the performance of a Shareholder’s duties or
responsibilities as a shareholder of the Company.

(j) Capacity as Shareholder. The Shareholder has entered into this agreement
solely in its capacity as the owner of the Shareholder Shares. Notwithstanding
anything to the contrary herein, nothing herein shall limit or affect any
actions taken by the Shareholder or any other person in their capacity as an
officer or director of the Company, and no action taken in such capacity shall
constitute a breach of this Agreement by the Shareholder.

(k) Counterparts. This Agreement may be executed in two or more separate
counterparts, each of which shall be deemed to be an original but all of which
taken together shall constitute one and the same agreement. This Agreement shall
become effective when each party shall have received counterparts hereof signed
by the other parties.

(l) Descriptive Headings. Headings of Sections and subsections of this Agreement
are for convenience of the parties only, and shall be given no substantive or
interpretive effect whatsoever. Except as otherwise indicated, all references in
this Agreement to “Sections,” and “Schedules” are intended to refer to Sections
of this Agreement and Schedules to this Agreement.

 

7



--------------------------------------------------------------------------------

(m) Notices. All notices, requests and other communications to any party
hereunder shall be in writing (including facsimile transmission) and shall be
given,

if to the Company, to:

Trade Street Residential, Inc.

19950 West Country Club Drive, Suite 800

Aventura, Florida 33180

Attention: Chief Executive Officer

Facsimile:  (786) 248-3679;

with copy to (which shall not constitute notice):

Morrison & Foerster LLP

2000 Pennsylvania, NW, Suite 6000

Washington, DC 20006-1888

Attention: John A. Good

Facsimile:  (202) 785-7522;

if to a Backstop Investor, to:

Senator Investment Group LP

510 Madison Ave.

New York, New York 10022

Attention: Evan Gartenlaub, General Counsel

with copy to (which shall not constitute notice):

Schulte Roth & Zabel LLP

919 Third Avenue

New York, New York 10022

Attention: Eleazer N. Klein

Facsimile:  (212) 593-5955;

if to the Shareholder, as stated in Schedule I hereto

or such other address or facsimile number as such party may hereafter specify
for the purpose by notice to the other parties. All such notices, requests and
other communications shall be deemed received on the date of receipt by the
recipient thereof if received prior to 5:00 P.M. in the place of receipt and
such day is a business day in the place of receipt. Otherwise, any such notice,
request or communication shall be deemed not to have been received until the
next succeeding business day in the place of receipt.

(n) Drafting. The parties have participated jointly in the negotiation and
drafting of this Agreement and, in the event an ambiguity or question of intent
or interpretation arises, this Agreement shall be construed as jointly drafted
by the parties and no presumption or burden of proof shall arise favoring or
disfavoring any party by virtue of the authorship of any provision of this
Agreement.

 

8



--------------------------------------------------------------------------------

(o) Governing Law; Enforcement; Jurisdiction.

(i) THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK.

(ii) The parties hereto agree that any suit, action or proceeding seeking to
enforce any provision of, or based on any matter arising out of or in connection
with, this Agreement or the transactions contemplated hereby may only be brought
in the United States District Court for the Southern District of New York, and
each of the parties hereby consents to the jurisdiction of such courts (and of
the appropriate appellate courts therefrom) in any such suit, action or
proceeding and irrevocably waives, to the fullest extent permitted by Law, any
objection which it may now or hereafter have to the laying of the venue of any
such suit, action or proceeding in any such court or that any such suit, action
or proceeding which is brought in any such court has been brought in an
inconvenient forum. Process in any such suit, action or proceeding may be served
on any party anywhere in the world, whether within or without the jurisdiction
of any such court.

(iii) EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO
TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATED TO THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

(iv) The parties agree that irreparable damage would occur in the event that any
of the provisions of this Agreement were not performed in accordance with their
specific terms or were otherwise breached. It is accordingly agreed that the
parties shall be entitled, without derogating from the applicable court’s
general discretion to decline granting equitable relief, to an injunction or
injunctions to prevent breaches of this Agreement and to enforce specifically
the terms and provisions of this Agreement in the United States District Court
for the Southern District of New York, this being in addition to any other
remedy to which they are entitled at law or in equity.

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
as of the date first above written.

 

SENATOR GLOBAL OPPORTUNITY FUND LP By:  

/s/ Evan Gartenlaub

Name:   Evan Gartenlaub Title:   General Counsel SENATOR GLOBAL OPPORTUNITY
INTERMEDIATE FUND L.P. By:  

/s/ Evan Gartenlaub

Name:   Evan Gartenlaub Title:   General Counsel TRADE STREET RESIDENTIAL, INC.
By:  

/s/ Michael Baumann

Name:   Michael Baumann Title:   Chairman and Chief Executive Officer MICHAEL
BAUMANN  

/s/ Michael Baumann



--------------------------------------------------------------------------------

Schedule I

 

Name of Shareholder

 

Number of

Outstanding

Company Shares

 

Address

Michael Baumann

  140,539  

c/o Trade Street Residential, Inc.

19950 West Country Club Drive, Suite 800

Aventura, Florida 33180